DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5, 8, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 9,725,155).
In re. claim 21, Miller teaches a system comprising: plural airfoils (122) (e.g. fig. 4) operably coupled with a rotatable member of an aircraft engine system (120) (col. 3, ln. 4-9), the rotatable member configured to rotate about an axial centerline of the aircraft engine system (fig. 2); and a feature (chine (800, 1101)) disposed at one or more exterior locations of the aircraft body (figs. 8A-11), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (depicted location provides the recited function) (figs. 8A-11), wherein altering the flow of air also reduces a noise level that is generated by the aircraft engine system as the rotatable member rotates about the axial centerline of the aircraft 
In re. claims 3, Miller teaches the feature is configured to constrict the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration) (figs. 3, 9A).  
In re. claims 4, Miller teaches altering the flow of air reduces the noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during normal flight) (col. 3, ln. 1-4).  
In re. claim 5, Miller teaches reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 1).  
In re. claims 8, Miller teaches the system of claim 21, wherein the feature is configured to one or more of be formed with the aircraft body during a design process wherein the feature is configured to modify the aircraft body (extends from a point (808) of the fuselage) (col. 5, ln. 62-65). 
In re. claims 23, Miller teaches the system of claim 21, wherein the one or more contours are configured to constrict or dilate the flow of air between the aircraft body and the airfoils (equivalent structure provides equivalent function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 21 above, and further in view of Prasad et al. (US 7,739,865).
In re. claim 7, Miller fails to disclose the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending.  
Prasad teaches one or more contours (72) are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape (inflated) during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape (deflated) (para [0030]) during another of the one or more of cruising, climbing, take-off, landing, or descending (during takeoff or flyover) (para [0039]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Miller to incorporate the teachings of Prasad to have dynamically changing contours, since Miller states a tip of forward chine member is extended (remaining thin and aligned with the main airflow to minimize drag), and doing so would allow reduction of the chine member when reduced drag is desired.

Claims 11-14, 16, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sturmer (US 2011/0277447).

In re. claim 22, Miller teaches a system comprising: airfoils (122) (e.g. fig. 4) operably coupled with a rotatable member of an aircraft engine system (120) (col. 3, ln. 4-9), the rotatable member configured to rotate about an axial centerline of the aircraft engine system (fig. 2); and a feature (chine (800, 1101)) disposed at one or more exterior locations of the aircraft body based on the local load and the local angle of attack (figs. 8A-11), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (depicted location provides the recited function) (figs. 8A-11), wherein altering the flow of air also reduces a noise level that is generated by the aircraft engine system as the rotatable member rotates about the axial centerline of the aircraft engine system relative to the aircraft body not including the feature (col. 7, ln. 61-64), wherein the feature includes one or more contours (1000, 1110) configured to extend into or protrude away from the aircraft body (figs. 10-11) and having a rounded contour when viewed in a plane intersecting the feature and normal to the axial centerline (figs. 10-11); and wherein the aircraft body is a fuselage (102).  
Miller fails to disclose one or more processors configured to determine a local load on plural airfoils, wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system.
Sturmer teaches one or more processors (controller (13)) configured to determine a local load on plural airfoils (varies rotor blade pitch based on load plot of fig. 3) (para [0033]), wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system (varies rotor blade pitch based on load plot of fig. 3) (para [0033]).

In re. claims 11 and 16 Miller as modified by Sturmer (see Miller) teach the feature is configured to constrict the flow of air between the aircraft body and the airfoils (depicted location provides the recited function) (figs. 8A-11).  
In re. claim 12, Miller as modified by Sturmer (see Miller) teach altering the flow of air reduces the noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during normal flight) (col. 3, ln. 1-4).  
In re. claim 13, Miller as modified by Sturmer (see Miller) teach the system of claim 22, wherein the feature is configured to create transverse flow of the air between the aircraft body and the airfoils (air traveling along the contour of leading edge of chime travels in a traverse direction in view of figures 8-11), wherein the transverse flow of the air is configured to reduce the noise level that is generated by the aircraft engine system relative to the aircraft body not including the feature (equivalent structure provides equivalent function).  
In re. claim 14, Miller as modified by Sturmer (see Miller) teach reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 1).  

In re. claim 18, Miller as modified by Sturmer (see Miller) teach the feature is configured to one or more of be formed with the aircraft body during a design process wherein the feature is configured to modify the aircraft body (extends from a point (808) of the fuselage) (col. 5, ln. 62-65). 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as modified by Sturmer as applied to claim 22 above, and further in view of Prasad.

In re. claim 17, Miller as modified by Sturmer fails to disclose the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending.  
Prasad teaches one or more contours (72) are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape (inflated) during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape (deflated) (para [0030]) during another of the one or more of cruising, climbing, take-off, landing, or descending (during takeoff or flyover) (para [0039]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Miller as modified by Sturmer to incorporate the .
Allowable Subject Matter
Claims 19-20 are allowed.
Response to Arguments
Applicant's arguments filed10/29/2020 have been fully considered but they are not persuasive. 
Applicant argues Specifically, Miller does not teach a feature disposed at one or more exterior locations of the aircraft body wherein the feature includes one or more contours having a rounded contour when viewed in a plane intersecting the feature and normal to the axial centerline as required by claim 21. Instead, Miller very distinctly teaches "a forward chine member 123 [that] extends from the fuselage" (Miller; Col. 3, 11. 13-14). As best illustrated in the annotated FIG. 5 of Miller, below, which illustrates the chine 123 as seen from a plane intersecting the chine 123 and normal to the rotational axis of the engine 120, the chine 123 is defined by two faces that each extend linearly from the fuselage 102 to a radially outer point.
The examiner notes that although the chine member (123) of Miller does not fall within the scope of applicant’s amended claim, chine member (800) and chine member (1101) both have one or more contours having a rounded contour when viewed in a plane intersecting the feature and normal to the axial centerline, as shown in figures 10 and 11.  These features are disclosed as providing a “smooth aerodynamic transition from the chine (800) to the fuselage” (col. 7, ln. 6-9).  Similarly, chine (1101) has a contour that blends into the fuselage to enable a smooth transition from the chine (1101) to the fuselage (col. 7, ln. 28-36).  As the applicant’s argument does not address the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647